Citation Nr: 0428395	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for an eye disorder.

2.  Entitlement to service connection for an eye disorder 
identified as retinal detachment of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran had active service from June 1979 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Although the RO adjudicated the issue concerning service 
connection for an eye disorder on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed whether new and material 
evidence has been received to reopen the claim for service 
connection for an eye disorder as an issue on the title page. 

The issue of service connection for retinal detachment of the 
right eye is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for an eye disorder was denied by the RO in March 1986 on the 
grounds that there was no evidence which showed that the 
veteran incurred an eye disorder during service; the veteran 
received timely notice of that decision, but did not complete 
a timely appeal.

2.  The evidence received since the prior RO denial is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1986 decision is final.  38 U.S.C.A. 
§ 7105(c) (West. 2003); 38 C.F.R. §§ 20.302(a), 20.1103 
(2003).

2.  The evidence received since the RO's last final denial is 
new and material, and thus, serves to reopen the veteran's 
claim for service connection for an eye disorder.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to reopen the veteran's 
claim on appeal, the Board finds that any failure on the part 
of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the 
claim has been reopened.

Reopening the claim.  In April 2000, the veteran applied to 
reopen the claim.  In January 2001, the RO denied the claim 
for an eye disorder after determining that new and material 
evidence had not been presented.  Subsequently, the RO 
reopened the claim in a June 2001 rating decision.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 1986, the RO held that entitlement service 
connection for an eye disorder was not warranted.  The 
veteran did not perfect an appeal of the March 1986 decision, 
and it became final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
an eye disorder.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
March 1986 RO decision which is relevant to, and probative 
of, the question of whether the disorder was incurred in or 
aggravated during his period of active duty.

Relevant evidence of record at the time of the March 1986 RO 
decision consisted of the veteran's service medical records; 
the veteran's original claim for compensation, received in 
March 1986; various statements from the veteran; private 
treatment records, dated from November 1976 to October 1981; 
treatment records from the Charleston VAMC, dated from 
December 1981 to May 1982; and a medical statement from J. C. 
Olson, M.D., dated in January 1986.  The RO concluded that 
this evidence did not reflect that the veteran suffered from 
an eye disorder incurred in service.

The RO notified the veteran in April 1986 that his claim for 
entitlement to service connection for an eye disorder had 
been denied.

Relevant evidence submitted since the March 1986 rating 
decision includes, most importantly, a medical statement from 
a private hematologist, R. D. Sprawls, M.D., dated in October 
2000.  Dr. Sprawls' statement indicates, "The [veteran] is 
blind from a retinal detachment after a cooking pot fell on 
his forehead while he was in the service . . . This resulted 
in a retinal detachment and the [veteran] has no light 
perception in this eye at this time . . . The [veteran's] 
blindness is in no way related to his sickle cell anemia."  
Such a nexus opinion was not previously of record.  
Consequently, it may be concluded that this evidence relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for service connection for an eye disorder is reopened.

Adjudication of the veteran's claim for service connection 
does not end with the finding that the claim is reopened.  In 
determining that the veteran's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.  Prior to de novo review of the claim, the Board has 
identified further development action that must be taken, 
which will be addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for an 
eye disorder is reopened.


REMAND

As an initial matter, the Board notes that the veteran has 
stated that he received an eye injury during service while 
working in a kitchen.  As a layperson, the veteran is 
competent to provide evidence of the occurrence of observable 
symptoms and events during service; however, a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the veteran's testimony and the uncertainty as to the 
etiology of his eye disorder, on remand he should be afforded 
an appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Further, in August 2003, the veteran submitted an 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs" (VA Form 21-4142) for J. C. 
Olson, M.D., who treated the veteran for a retinal detachment 
in 1985.  However, it does not appear that the RO has 
attempted to obtain these treatment records.  These records 
should be requested on remand.

Additionally, the Board notes that the veteran's has stated 
that he receives Social Security Administration (SSA) 
disability benefits.  On remand, the decision rendered by the 
SSA, as well as all records used by the SSA in making a 
disability decision in the veteran's case, should be 
obtained.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The AMC should ask the veteran 
whether there exist any VA or 
private medical records related to 
the veteran's eye disorder that are 
not currently in the claims folder.  
If so, obtain and associate them 
with the claims folder.

2.  The RO should obtain copies of 
all records from J. C. Olson, M.D. 
at Humana Lucerne Hospital in 
Orlando, Florida, dated in 1985.  
If records sought are not 
obtained, the veteran should be 
notified of the records that were 
not obtained, provided information 
as to the efforts taken to obtain 
them, and describe any further 
action to be taken.

3.  The RO should obtain copies of 
all decisions made by the SSA as 
to the veteran, and the medical 
records relied upon by the SSA in 
making its decisions.

4.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the etiology 
for his right eye retinal detachment.  
The claims folder must be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran his account of the history of 
his eye disorder and in-service 
injury.  After reviewing the records 
and examining the veteran, the 
examiner is requested to express 
opinions as to the following 
questions:

?	What is the likely etiology for 
the veteran's right eye retinal 
detachment?

?	Is it at least as likely as not 
that the veteran's right eye 
retinal detachment was caused or 
aggravated by an injury incurred 
during the veteran's military 
service, as opposed to sickle 
cell anemia or some other cause?

5.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the 
Case (SSOC).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



